 
EXHIBIT 10.3
 



AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This constitutes Amendment No. 1 to that certain Third Amended and Restated
Employment Agreement (the “Employment Agreement”), dated August 28, 2009, by and
between ubroadcast, inc., a Delaware corporation (“Employer”), and David Loflin
(“Employee”).


For good and adequate consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree, as follows:


 
A.
Section III(C) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:



 
“C.
Salary.  Employee shall be paid as and for a salary the sum of $12,500 per
month, beginning with the monthly period beginning December 15, 2009, which
salary shall be payable on the 1st and 15th days of each calendar month, in
advance, subject to deduction of lawful and required withholding; provided,
however, that, for the first month (April 15, 2009, through May 14, 2009) of the
initial term of this Agreement, Employee shall be paid the sum of $61,000 and
that, for the second month (May 15, 2009, through June 14, 2009) of the initial
term of this Agreement, Employee shall be paid the sum of $24,000.



In addition, Employee shall be afforded a monthly non-accountable expense
reimbursement allowance in the amount of $1,200.00.


 
Employee’s unpaid salary shall accrue until paid by Employer.  Employee shall
have the right, but not the obligation, to be paid all or a portion of his
accrued and unpaid salary in shares of Employer’s common stock, on the following
basis:



 
on the 15th day of each calendar month, should Employee desire to convert his
accrued and unpaid salary from the immediately preceding month into shares of
Employer’s common stock, Employee shall deliver to Employer a written notice (a
‘Salary Conversion Notice’) of his intent to have Employer pay such accrued and
unpaid salary in shares of Employer’s common stock.  Each Salary Conversion
Notice shall set forth (1) the amount of accrued and unpaid salary to be
converted into shares of Employer’s common stock and (2) the number of shares of
Employer’s common stock which are to be issued to Employee based on the
following formula:


 
Amount of accrued and unpaid salary from the immediately preceding month divided
by the Applicable Share Price (defined below) equals the number of shares to be
issued to Employee.  By way of example only, if Employee’s accrued and unpaid
salary totals $5,000 and the Applicable Share Price is $.05, Employer would
issue 100,000 shares of its common stock to Employee ($5,000 divided by $.05
equals 100,000 shares).



 
‘Applicable Share Price’ shall mean the average closing sale price of Employer’s
common stock, as reported by the OTC Bulletin Board, for the three trading days
immediately preceding the 15th day of each month.”



In all other aspects, the Employment Agreement is ratified and affirmed.
 
 
EMPLOYER:
 
 
By: /s/ JOHN L. CASTIGLIONE
      John L. Castiglione
      President
 
Dated: December 15, 2009
EMPLOYEE:
 
 
/s/ DAVID LOFLIN
    David Loflin, individually
 
 
Dated: December 15, 2009





 




 
 
 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Third Amended and Restated Employment Agreement (“Agreement”) is made by
and between ubroadcast, inc., a duly organized Delaware corporation
(“Employer”), and David Loflin, a resident of the State of Louisiana
(“Employee”).


W I T N E S S E T H:


WHEREAS, Employee has, since executing his Second Amended and Restated
Employment Agreement, served as Executive Vice President of Employer, without
being paid any compensation, having only accrued salary; and


WHEREAS, Employer desires to reward Employee for his performing above and beyond
his required duties as Executive Vice President of Employer with having been
paid under his Second Amended and Restated Employment Agreement;


WHEREAS, this Third Amended and Restated Employment Agreement is intended to
replace al prior agreements between Employer and Employee; and


WHEREAS, Employee is, throughout the term of this Agreement, willing to be
employed by Employer, and Employer is willing to employ Employee, on the terms,
covenants and conditions hereinafter set forth; and


NOW, THEREFORE, in consideration of such employment and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and Employee hereby agree as follows:


SECTION I.  EMPLOYMENT OF EMPLOYEE


Employer hereby employs, engages and hires Employee as Executive Vice President
of Employer, and Employee hereby accepts and agrees to such hiring, engagement
and employment, subject to the direct supervision of the president of Employer
and the general supervision of the Board of Directors of Employer. Employee
shall perform duties as are customarily performed by one holding such position
in other, same or similar businesses or enterprises as that engaged in by
Employer, and shall also additionally render such other and unrelated services
and duties as may be reasonably assigned to him from time to time by
Employer.  Employee shall devote all necessary efforts to the performance of his
duties as Executive Vice President of Employer.


SECTION II.  EMPLOYEE’S PERFORMANCE


Employee hereby agrees that he will, at all times, faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of Employer.


SECTION III.  COMPENSATION OF EMPLOYEE


Employer shall pay Employee, and Employee shall accept from Employer, in full
payment for Employee’s services hereunder, compensation as follows:


 
A.
Bonus.  Employee shall be issued, as and for a bonus, 1,760,000 shares of
Employer’s $.001 value common stock, which shall be valued at $.025 per share,
the closing price of the common stock, as reported by the OTC Bulletin Board, on
August 28, 2009, or $44,000, in the aggregate.



 
B.
Prior Agreement.  Under Employer’s prior agreement with Employee, Employer would
owe Employee approximately $325,000 on terms that have been determined by the
board


 
 

--------------------------------------------------------------------------------

 

 
of directors of Employer to be an impediment to Employer’s securing
capital.  Employee has advised Employer that he is amenable to entering into
this Agreement, in order to assist Employer in its attempts to secure capital.
In consideration of Employee’s changing his legal position and entering into
this Agreement, Employer shall issue to Employee 7,000,000 restricted shares of
Employer’s common stock.



 
C.
Salary.  Employee shall be paid as and for a salary the sum of $11,000 per
calendar month, which salary shall be payable on the 1st day of each calendar
month, in advance, subject to deduction of lawful and required withholding;
provided, however, that, for the first month of the initial term of this
Agreement, Employee shall be paid the sum of $50,000 and that, for the second
month of the initial term of this Agreement, Employee shall be paid the sum of
$15,000.



Employee’s unpaid salary shall accrue until paid by Employer.  Employee shall
have the right, but not the obligation, to be paid all or a portion of his
accrued and unpaid salary in shares of Employer’s common stock, on the following
basis:


 
on the 15th day of each calendar month, should Employee desire to convert his
accrued and unpaid salary from the immediately preceding month into shares of
Employer’s common stock, Employee shall deliver to Employer a written notice (a
“Salary Conversion Notice”) of his intent to have Employer pay such accrued and
unpaid salary in shares of Employer’s common stock.  Each Salary Conversion
Notice shall set forth (1) the amount of accrued and unpaid salary to be
converted into shares of Employer’s common stock and (2) the number of shares of
Employer’s common stock which are to be issued to Employee based on the
following formula:



 
Amount of accrued and unpaid salary from the immediately preceding month divided
by the Applicable Share Price (defined below) equals the number of shares to be
issued to Employee.  By way of example only, if Employee’s accrued and unpaid
salary totals $5,000 and the Applicable Share Price is $.05, Employer would
issue 100,000 shares of its common stock to Employee ($5,000 divided by $.05
equals 100,000 shares).



 
“Applicable Share Price” shall mean the average closing sale price of Employer’s
common stock, as reported by the OTC Bulletin Board, for the three trading days
immediately preceding the 15th day of each month.



 
D.
Cellular Phone.  Employer shall provide Employee with a cellular phone for his
use in performing his responsibilities with Employer.  In the alternative,
Employer shall pay Employee’s cellular phone expense.



 
E.
Automobile.  Employer shall provide Employer with an automobile for Employee’s
use in performing his responsibilities with Employer.



 
F.
Insurance and Other Benefits.  As further consideration for his covenants
contained herein, Employer will add Employee, including Employee's family, with
such health, dental and vision insurance as it offers other employees and other
benefits, including a 401(k) plan, as may be established by Employer from time
to time with respect to its employees in accordance with Employer's established
procedures.  Employee shall be entitled to Directors' and Officers'
indemnification insurance coverage to the same extent as is provided to other
persons employed as officers of Employer.


 
 

--------------------------------------------------------------------------------

 
 


 
G.
Other Compensation Plans.  Employee shall be entitled to participate, to the
same extent as is provided to other persons employed by Employer, in any future
stock bonus plan, stock option plan or employee stock ownership plan of
Employer.

 
 
H.
Other Expenses.  Employee agrees that he shall be responsible for all expenses
incurred in his performance hereunder, unless Employer shall have agreed, in
advance and in writing, to reimburse Employee for any such expenses.



 
I.
Vacations.  During the term of this Agreement, Employee shall be entitled to
three (3) weeks of vacation.



SECTION IV.  INDEMNIFICATION OF EMPLOYEE


Employer and Employee specifically agree that the existing Indemnity Agreement,
Agreement Not to Compete and Confidentiality Agreement, each dated September 5,
2004, shall remain of full force and effect, to survive the expiration of this
Agreement.


SECTION V.  COMPANY POLICIES


Employee agrees to abide by the policies, rules, regulations or usages
applicable to Employee as established by Employer from time to time and provided
to Employee in writing.


SECTION VI.  TERM AND TERMINATION


 
A.
Term. The initial term of this Agreement shall be a period of three years,
commencing on April 15, 2009.   This Agreement shall renew for an additional
three-year period, provided neither party hereto submits a written notice of
termination within ninety (90) days prior to the termination of the initial term
hereof.



 
B.
Termination.  Employer agrees not to terminate this Agreement except for “just
cause”.  For purposes of this Agreement, “just cause” shall mean (1) the willful
failure or refusal of Employee to implement or follow the written policies or
directions of Employer’s Board of Directors, provided that Employee’s failure or
refusal is not based upon Employee’s belief in good faith, as expressed to
Employer in writing, that the implementation thereof would be unlawful; (2)
conduct which is inconsistent with Employee’s position with Employer and which
results in a material adverse effect (financial or otherwise) or
misappropriation of assets of Employer; (3) conduct which violates the
provisions contained in the existing Confidentiality Agreement or the
Non-Competition Agreement between Employer and Employee; (4) the intentional
causing of material damage to Employer’s physical property; and (5) any act
involving personal dishonesty or criminal conduct against Employer.



Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
full compensation hereunder.  If Employee should cease his employment hereunder
voluntarily for any reason, or is terminated for just cause, all future
compensation and benefits payable to Employee shall thereupon, without any
further writing or act, cease, lapse and be terminated.   However, all salary
and reimbursements which accrued prior to Employee’s ceasing employment or
termination will become immediately due and payable and shall be payable to
Employee’s estate should his employment cease due to death.


SECTION VII.  COMPLETE AGREEMENT


This Agreement contains the complete agreement concerning the employment
arrangement between the parties hereto and shall, as of the effective date
hereof, supersede all other agreements between

 
 

--------------------------------------------------------------------------------

 

the parties, including all other employment agreements. The parties hereto
stipulate that neither of them has made any representation with respect to the
subject matter of this Agreement or any representations including the execution
and delivery hereof, except such representations as are specifically set forth
herein and each of the parties hereto acknowledges that he or it has relied on
his or its own judgment in entering into this Agreement. The parties hereto
further acknowledge that any payments or representations that may have
heretofore been made by either of them to the other are of no effect and that
neither of them has relied thereon in connection with his or its dealings with
the other.


SECTION VIII.  WAIVER; MODIFICATION


The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach hereof. No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding or litigation between the parties hereto arising out of, or
affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section
VIII may not be waived except as herein set forth.


SECTION IX.  SEVERABILITY


All agreements and covenants contained herein are severable, and in the event
any one of them, with the exception of those contained in Sections I, III, IV
and V hereof, shall be held to be invalid in any proceeding or litigation
between the parties, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.
SECTION X.  NOTICES


Any and all notices will be sufficient if furnished in writing, sent by
registered mail to his last known residence, in case of Employee, or, in case of
Employer, to its principal office address.


SECTION XI.  REPRESENTATIONS OF EMPLOYER


The execution of this Agreement by Employer has been approved by the Board of
Directors of Employer.


SECTION XII.  REPRESENTATIONS OF EMPLOYEE


Employee hereby represents to Employer that he is under no legal disability with
respect to his entering into this Agreement.


SECTION XIII.  COUNTERPARTS


This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original and, together, shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.


SECTION XIV.  BENEFIT


The provisions of this Agreement shall extend to the successors, surviving
corporations and assigns of Employer and to any purchaser of substantially all
of the assets and business of Employer. The term “Employer” shall be deemed to
include Employer, any joint venture, partnership, limited liability company,
corporation or other juridical entity, in which Employer shall have an interest,
financial or otherwise.

 
 

--------------------------------------------------------------------------------

 

SECTION XV.  ARBITRATION


The parties agree that any dispute arising between them related to this
Agreement or the performance hereof shall be submitted for resolution to the
American Arbitration Association for arbitration in the San Diego, California,
office of the Association under the then-current rules of arbitration. The
Arbitrator or Arbitrators shall have the authority to award to the prevailing
party its reasonable costs and attorneys fees. Any award of the Arbitrators may
be entered as a judgment in any court competent jurisdiction.


Notwithstanding the provisions contained in the foregoing paragraph, the parties
hereto agree that Employer may, at its election, seek injunctive or other
equitable relief from a court of competent jurisdiction for a violation or
violations by Employee of the existing Confidentiality Agreement or the
Non-Competition Agreement.


SECTION XVI.  LEGAL REPRESENTATION


Employer and Employee both acknowledge that each has utilized separate legal
counsel with respect to this Agreement. Specifically, Employee acknowledges that
the law firm of Newlan & Newlan has drafted this Agreement on behalf of
Employer.  EMPLOYEE IS ADMONISHED TO SEEK HIS OWN LEGAL COUNSEL.


SECTION XVII.  GOVERNING LAW


It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Delaware, and that, in any action, special proceeding or other proceeding that
may be brought arising out of, in connection with or by reason of this
Agreement, the laws of the State of Delaware shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any such action or special proceeding may be instituted.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
14th day of April, 2009.
 


UBROADCAST, INC.
   
By: /s/ JOHN L. CASTIGLIONE
John L. Castiglione
President
     
/s/ DAVID LOFLIN
David Loflin, individually
 
Address of Employee:
 
_______________________________
 
_______________________________
 
_______________________________